DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washiro et al. (U.S. 2014/0028265 A1) in view of Li (U.S. 2018/0152035 A1).
Regarding claim 1, Washiro et al. disclose a method for testing a charging process of an electrically powered motor vehicle having an on-board power system as seen in Figs. 5 -7 of Wasahiro. An electrically power motor vehicle via load 500 or vehicle 3000 having an on-board power system 1 including  510-520 (see pars. 0055-0056), wherein provision of on-board power system 1 includes at least one charge connection 400 for connecting the on-board power system 1 to a charging station 440 and wherein the on-board system 1 is connected to at least one electric power storage device 510 (see pars. 0055-0058), connecting an adapter via all connections 441-444 having at least one discharge connection 444 is additionally 1 for in a manner which circumvents the at least one charge connection (see par. 0048-0055, the connector 444 is capable of being inserted into a charge-discharge adapter of the load 500. The switching section 443 is, for example, a switchable switch circuit. The switching section 443 operates based on control by the control section 430 according to a control signal from the charge-discharge unit 400, and performs switching to charge the load 500 or to discharge the load 500), testing the charging process by conducting electric power via the charge connection to the on-board power system 1 (see steps s101-s111 of Fig. 5 and steps S121-S132 of Fig. 7) wherein a primary portion of the electric power via power station 100 conducted into the on-board power system 1 through the at least one charge connection 400 is conducted off-board the electrically powered motor vehicle in a discharge process via electric power control section 220 via the at least one discharge connection of the adapter (the control section 430 controls operation of the charge-discharge section 440 based on a control signal from the electric power control unit 200 for instructing the charge-discharge section 440 to charge or discharge electric power, see Figs. 4-7 and Pars. 0048-0053).
Washiro et al. in paragraph [0048] states that “The connector 444 is capable of being inserted into a charge-discharge adapter of the load 500, but fail to clearly show in the figures an adapter having at least one discharge connection. The presence of such an adapter and connection is implied but not described in detail outside of paragraph [0048]. In related art, US 2018/0152035  to Li discloses that an adapter 244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 00230024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028]. 


    PNG
    media_image1.png
    769
    1061
    media_image1.png
    Greyscale


As to claim 2, Washiro et al. disclose wherein the electric power 100 is conducted into the on-board power system 1 at a defined rate (see pars. 0049, 0068 & 0073).
As to claim 3, Washiro et al. disclose wherein the electric power 100 is conducted into the on-board power system 1 via the charging station 400 by means of a first high value [via charge controller 430 and 441-442], wherein a secondary portion of the electric power provided for testing the charging process is converted or transformed to a second low voltage [see pars. 0080-0087].
As to claim 4, Washiro et al. disclose wherein the on-board power system comprises at least one charging device, which serves as the at least one charge connection, wherein the adapter is connected through the on-board power system to the charging device via a high-voltage tap including the adapter, as follows: an on-board power system 100 with at least one charging device 400 [see par. 0043-0048], which comprises the at least one charge connection 444. Washiro et al. in paragraph [0048] states that “The connector 444 is capable of being inserted into a charge-discharge adapter of the load 500, but fail to clearly show in the figures an adapter having at least one discharge connection. The presence of such an adapter and connection is implied but not described in detail outside of paragraph [0048].  Washiro et al. fail to show an adapter having at least one discharge connection. In related art, US 2018/0152035  to Li discloses that an adapter 244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 00230024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP]. Vcp thus meets the limitation of the high voltage tap.
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028]. 
As to claim 5, Washiro et al. disclose wherein the on-board power system is also connected to at least one electrical consumer via load 500 is connected to the on-board power system 100 in addition to the at least one electric power storage device 200, wherein the at least one electric power storage device 200 is configured as a high-voltage power storage device and the at least one electrical consumer is configured as a low-voltage consumer 300 [see par. 0040], wherein the secondary portion 440 of the electric power conducted into the on-board power system 100, the voltage of which portion is converted via 441-442 from the first high value to the second low value [see pars. 0048-0052], is supplied to the at least one electrical consumer and the remaining primary portion of the electric power bypasses the at least one electric power storage device 200 and wherein a primary portion of this electric power 100 is discharged from via discharge 440 from the on-board power system 1 via a high-voltage tap and the at least one discharge connection of the adapter[see pars. 0067 & 0069].

It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li (see the rejection of both claims 1 and 4 above).  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028]. 
As to claim 6, Washiro et al. disclose further comprising the provision of at least one control device 200 for controlling an operation of the on-board power system 1, wherein the secondary portion of the electric power 200 is provided to the at least one control device 220 while testing the charging process for testing the on-board power system 1, wherein the control device 200 (see pars. 0040-0041) is connected to the on-board power system 1 and configured as the low-voltage consumer 300 (see pars. 0036-0040).
Regarding claim 7, Washiro et al. disclose system for testing a charging process of an electrically powered motor vehicle having an on-board power system. As seen in Figs. 5 -7 of Wasahiro, an electrically power motor vehicle via load 500 or vehicle 3000 having an on-board power system 1 including  510-520 (see pars. 0055-0056), wherein at least one charging connection 444 for connecting the on-board power 1 to a charging station 100; at least one electric power storage device 510 (see pars. 0055-0058) of the electrically powered motor vehicle 500 or 3000 which is connected to the on-board power system 1, and an adapter via switches and connections 441-443 having at least one discharge connection 444, the adapter via switches and connections 441-443 is connecting an adapter via all connections 441-444 having at least one discharge connection 444 is additionally connected to the onboard power system 1 for in a manner which circumvents the at least one charge connection (see par. 0048-0055, the connector 444 is capable of being inserted into a charge-discharge adapter of the load 500. The switching section 443 is, for example, a switchable switch circuit. The switching section 443 operates based on control by the control section 430 according to a control signal from the charge-discharge unit 400, and performs switching to charge the load 500 or to discharge the load 500), testing the charging process by conducting electric power via the charge connection into the on-board power system (see steps s101-s111 of Fig. 5 and steps S121-S132 of Fig. 7) wherein during a testing of the charging process (via conducting electrical power connection to the grid, see pars. 0039-0040 & 0049) a primary portion of the electric power via power station 100 conducted into the on-board power system 1 through the at least one charge connection 400 is conducted off-board the electrically powered motor vehicle in a discharge process via electric power control section 220 via the at least one discharge connection of the adapter (the control section 430 controls operation of the charge-discharge section 440 based on a control signal from the electric power control unit 200 for instructing the charge-discharge section 440 to charge or discharge electric power, see Figs. 4-7 and Pars. 0048-0053).
244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 00230024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028]. 
As to claim 8, Washiro et al. disclose wherein the at least one discharge connection 444 is configured as a direct current discharge connection and/or as an alternating current discharge connection via 441-442 (see pars. 0047-0050).
As to claim 9, Washiro et al. fail to disclose wherein the adapter comprises at least one high-voltage tap for connecting to the on-board power system. In related art, US 2018/0152035  to Li discloses that an adapter 244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 0023-0024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].

As to claim 10, Washiro et al. disclose further comprising at least one discharging station 400 which must be connected to the at least one discharge connection 440 via control signals to charge controller 430 of Fig. 3 and is configured to receive electric power 100 to be discharged from the on-board power system 1 [see pars. 0048-0052].
As to claim 11, Washiro et al. disclose  on-board power system 1, wherein said on-board power system 1 prior to testing the charging process via charging from the power grid 100 so that the primary portion of the electric power conducted into the on-board power system 1 (see pars. 0049-0052) while testing the charging process bypasses the at least one power storage device 510 and is subsequently discharged from the on-board power system 1 through discharge stations 400 or 440 through the at least one discharge connection of the adapter via switches and connectors 441-443 (see pars. 0048-0052). 
Washiro et al. fail to disclose an adapter having at least one discharge connection. In related art, US 2018/0152035  to Li discloses that an adapter 244 & 246 DSG (see Fig. 2, pars. 00230024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028].  	As to claim 12, Washiro et al. disclose wherein the electric power 100 is conducted into the onboard power system 1 via the charging station 500 by a first high value (via charge controller 400), wherein a secondary portion of electric power 200 is provided for testing the charging process 220 is converted or transformed to a second low voltage 300 (see pars. 0040-0041).
As to claim 13, Washiro et al. disclose further comprising an on-board power 1 system with at least one charging device 400 & 440 [see par. 0041], which comprises the at least one charge connection 444, wherein the adapter via switches and connection 441-443 is connected to the charging device via a high-voltage tap included in the adapter (see pars. 0048-0052).
As to claim 14, Washiro et al. disclose further comprising an on-board power system with at least one charging device, which serves as the at least one charge connection. However, Washiro et al. fail to disclose an adapter having at least one discharge connection. In related art, US 2018/0152035  to Li discloses wherein the adapter is connected through the on-board power system to the charging device via a high-voltage tap included in the adapter, as follows: An adapter 244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 00230024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028]. 
As to claim 15, Washiro et al. disclose wherein the on-board power system is also connected to at least one electrical consumer via load 500 is connected to the on-board power system 1 in addition to the at least one electric power storage device 510, wherein the at least one electric power storage device 510 is configured as a high-voltage power storage device 100 and the at least one electrical consumer 500 is configured as a low-voltage consumer 300 [see par. 0040-0048], wherein the secondary portion 200 of the electric power conducted into the on-board power system 1, the voltage of which portion is converted from the first high value to the second low value [see pars. 0040-0041], is supplied to the at least one consumer 300 and wherein the primary portion of the electric power bypasses the at least one electric power storage device 510 and wherein a primary portion of this electric power is discharged from the onboard power system via discharge 440 from the on-board power system via a high-voltage tap and the at least one discharge connection of the adapter. (see pars. 0041-0048)].
Regarding claim 16, Washiro et al. disclose on-board power system 1.  Washiro et al. fail to disclose an adapter having at least one discharge connection. In related art, US 2018/0152035  to Li discloses that an adapter 244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 0023-0024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board see Li pars. 0025-0026 & 0028]. 
Regarding claims 17-18, Washiro et al. disclose further comprising at least one discharging station 400 & 440 which must be connected to the at least one discharge connection 441-444  and is configured to receive electric power to be discharged from the on-board power system 1 (see pars. 0048-0052).
Regarding claim 19, Washiro et al. disclose further comprising an on-board power 1 system with at least one charging device 400 & 440 [see par. 0041], which comprises the at least one charge connection 444, wherein the adapter via switches and connection 441-443 is connected to the charging device via a high-voltage tap included in the adapter (see pars. 0048-0052).
Washiro et al. fail to disclose an adapter having at least one discharge connection. In related art, US 2018/0152035 to Li discloses that an adapter 244 & 246 is connectable to the on-board power system prior to testing, …is subsequently discharged from the on-board power system through the at least one discharge connection of the adapter. See QDSG (see Fig. 2, pars. 00230024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP].
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, the device better control certain physical variables of the on- board system prior to and while testing that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board see Li pars. 0025-0026 & 0028]. 

Regarding claim 20, Washiro et al. fail to disclose the adapter is connectable to the on-board power system prior to testing the charging process such that the primary portion of the electric power conducted into the on-board power system while testing the charging process bypasses the at least one power storage device and is subsequently discharged from the on-board power system through the at least one discharge connection of the adapter. In related art, US 2018/0152035  to Li discloses that an adapter 244 & 246 having at least one discharge connection QDSG (see Fig. 2, pars. 00230-024 & 0029, the adapter is connected to the interface PACK, then the body diode of the discharge switch QDSG can be forward-biased and therefore the voltage VCP can also be greater than the voltage VBP] be connected to the on-board power system 100 prior to testing the charging process such that the primary portion of the electric power [see par. see pars. 0067 & 0069] conducted into the on-board power system while testing the charging process bypasses the at least one power storage device and is subsequently discharged from the on-board power system through the at least one discharge connection of the adapter.
It therefore would have been obvious to one of ordinary skill to modify Washiro et al. such that Washiro’s discharge connector attaching to the adapter as taught by Li.  In this way, in the manner disclosed by Li, better control certain physical variables of the on- board system that drive or affect the performance of the voltage of the electric power which having the high voltage value is fed or transferred through the on-board power system and from the on-board power system into the adapter and from the adapter into the discharging station can be obtained [see Li pars. 0025-0026 & 0028]. 

Response to Arguments
Applicant’s arguments with respect to rejected claims have been considered but are moot because the arguments do not apply to the combination of the new primary reference being used in the current rejection. As stated in the above rejection, Washiro et al. is now use for teaching (see mainly in pars. 0040-0052) the charging connection or a secondary discharge connection wherein the second electrical connection to an electric vehicle by which the vehicle may be electrically discharged during a charge testing operation and primary portion of this electric power is discharged again from the on-board power system, thus Wasahiro replaces Owen.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 500-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 15, 2021.


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866